Citation Nr: 0212345	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  01-02 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
right eye impairment to include blurred vision, headaches, 
vision loss, and right eye lid impairment due to VA surgery.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse. 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
November 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in White River 
Junction, Vermont, (RO) which denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for right eye 
impairment to include blurred vision, headaches, vision loss, 
and right eye lid impairment due to VA surgery.


FINDINGS OF FACT

1.  The veteran underwent surgery in March 1999 at a VA 
medical center for removal of basal cell carcinoma on the 
right cheek.  

2.  Any additional disability, to include right eye lid 
impairment, blurriness, vision loss, or headaches, did not 
result from negligence, carelessness, lack of proper skill, 
error in judgment or other similar instance of fault on the 
part of the VA in furnishing surgical treatment, or from an 
event that was not reasonably foreseeable.   

3.  The veteran's right eye lid impairment was a foreseeable 
result of the March 1999 VA surgery.   


CONCLUSION OF LAW

The criteria for compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for right eye impairment manifested by 
blurriness, vision loss, right eye lid impairment, and 
headaches, have not been met.  38 U.S.C.A. § 1151 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.358 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for compensation under 38 U.S.C.A. § 1151 for 
right eye impairment to include blurred vision, vision loss, 
headaches, and right eye lid impairment due to VA surgery, 
and that the requirements of the VCAA have in effect been 
satisfied.

The veteran has been provided with VA examinations in April 
2000 to determine the nature and extent of any possible 
residual disability and to obtain an opinion as to whether 
any residual disability was due to negligence, lack or fault 
on the part of the VA or whether any additional disability 
found was not reasonably foreseeable.  The veteran and his 
representative have been provided with a statement of the 
case and supplemental statements of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, and essentially notify them of the evidence needed 
by the veteran to prevail on the claim.  In letters dated in 
October 2001 and May 2000, the RO offered to assist the 
veteran in obtaining any relevant evidence.  The letters gave 
notice of what evidence the VA had obtained and would try to 
obtain.  In the supplemental statements of the case, the RO 
notified the veteran of the evidence needed to substantiate 
his claims.  The RO did obtain the pertinent VA treatment 
records, including the records of the surgery in question, 
and obtained the treatment records from the private health 
care providers identified by the veteran.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  The veteran was afforded a hearing 
before the RO in October 2001.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Pertinent Law and Regulations

Effective October 1, 1997, the provisions of 38 U.S.C.A. 
§ 1151, which relate to benefits for persons disabled by VA 
medical treatment or vocational rehabilitation, were amended 
by Congress.  See section 422(a) of PL 104-204.  The purpose 
of the amendment is, in effect, to overrule the Supreme 
Court's decision in the Brown v. Gardner, 115 S.Ct. 552 
(1994), which held that no showing of negligence is necessary 
for recovery under section 1151.

In pertinent part, § 1151 now reads as follows:

"(a) Compensation under this chapter and dependency 
and indemnity compensation under chapter 13 of this 
title shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in 
the same manner as if such additional disability or 
death were service-connected.  For purposes of this 
section, a disability or death is a qualifying 
additional disability or qualifying death if the 
disability or death was not the result of the 
veteran's willful misconduct and--

"(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by 
the Secretary, either by a Department employee or 
in a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause 
of the disability or death was-

(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on 
the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable."


Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a) (West 1991).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996). 




Analysis

The veteran's claim of entitlement to VA benefits was filed 
in March 2000.  Accordingly, as discussed above only the 
current version of the law may be considered in deciding the 
veteran's claim.  Cf. Jones v. West, 12 Vet. App. 460 (1999) 
[amendments to 38 U.S.C.A. § 1151 which were promulgated in 
1996 were expressly made applicable by Congress only to 
claims filed on or after October 1, 1997].  

For the reasons and bases set forth below, the Board believes 
that the preponderance of competent and probative evidence of 
record is against the veteran's claim of entitlement to 
benefits under the provisions of 38 U.S.C.A. § 1151 for right 
eye impairment to include right eye blurriness, vision loss, 
headaches, and right eye lid impairment due to the March 1999 
VA surgery.  

The veteran essentially contends that he has right eye 
blurriness, vision loss, headaches and right eye lid 
impairment due to VA surgery in March 1999 for removal of 
cancer in his right side of his nose and left cheek.  

The evidence of record shows that basal cell carcinoma of the 
left cheek, right cheek, and upper back was diagnosed in 
December 1998.  The medical evidence of record shows that the 
basal cell carcinoma of the left cheek was excised in January 
1999.  A January 1999 follow-up treatment record shows that 
the veteran had the sutures removed and there was a linear 
scar with no sign of infection.  A March 1999 VA treatment 
record indicates that the veteran had basal cell carcinoma on 
the right medial lower eye lid.  The basal cell carcinoma was 
removed.  The veteran underwent an advancement flap with 
triangles inferiorly and superiorly with extensive 
undermining.  After the procedure, the site was reopened due 
to a hematoma.  A Penrose drain was placed and removed the 
next day.  VA treatment records indicate that one week later, 
the veteran had the sutures removed.  Examination revealed a 
well-healed surgical scar on the right cheek.  There was 
necrosity at the tip of the scar.  The veteran was advised to 
use antibiotic ointment on the necrotic area.  A March 31, 
1999 VA treatment record indicates that the wound from the 
basal cell carcinoma was well healed and the swelling would 
be reabsorbed.  

The veteran asserts that the excision of the basal cell 
carcinoma caused right eye lid impairment.   

The medical evidence of record shows that the veteran has 
mild-lid tightening of the right eye lid due to the basal 
cell carcinoma removal.  An April 2000 VA examination report 
reflects findings of mild lid-tightening of the right eye lid 
due to the basal cell carcinoma removal.  However, there is 
no medical evidence that the proximate cause of the right eye 
lid impairment was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the VA in furnishing the surgical treatment.  The VA 
examiner who performed the April 2000 VA examination stated 
that the right eye lid impairment was the result of the basal 
cell carcinoma removal and that the veteran did not have 
additional disability caused by carelessness, negligence, 
lack of proper skill, error in judgment, or other similar 
instance of fault.  

Furthermore, there is medical evidence that the right eye lid 
impairment was a normal result of such surgery and it was not 
caused by an event that was not reasonably foreseen.  The VA 
examiner who performed the April 2000 VA examination stated 
that the right eye lid impairment was normal and was within 
the expected outcome of such procedure.  He further stated 
that surgical removal of skin cancer was a standard 
treatment.  Furthermore, the veteran's optometrist, Dr. T.T., 
indicated that he believed that the veteran's right ectropion 
of the lower lid was caused by the surgery performed on his 
left cheek [removal of the basal carcinoma] and that the 
right ectropion of the lower lid may be a normal consequence 
of this type of surgery.  Although the medical evidence shows 
that the right eye lid impairment is additional disability 
caused by the March 1999 surgery, compensation is not 
warranted pursuant to 38 U.S.C.A. § 1151 because this 
additional disability was not caused by negligence or fault 
on the part of the VA in furnishing surgical treatment or 
caused by an event that was not reasonably foreseen.  

The veteran himself has stated that the surgery in 1999 has 
caused the impairment of the right eye lid.  Although the 
veteran may believe that there a relationship between his 
claimed disability and the excision of the basal cell 
carcinoma, it is now well established that as a layperson, 
his opinion is of no probative value in regard to medical 
matters such as etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  The veteran does not have the medical 
knowledge to render a medical opinion as to whether the 
disability was due to negligence or fault on the part of the 
VA in furnishing surgical treatment or due to an event that 
was not reasonably foreseen.  He has not submitted any 
medical evidence to support his contentions.  

The veteran also asserts that he has blurriness in the right 
eye and vision loss due to the surgical removal of the basal 
cell carcinoma.  The medical evidence shows that the veteran 
did not have increased vision loss after the March 1999 
surgery.  The VA examiner who performed the April 2000 VA 
examination stated that the veteran's visual acuity was the 
same preoperatively as it was postoperatively.  The more 
recent medical evidence shows that the veteran's vision loss 
in the right eye is due to cataracts.  In a September 2001 
statement, Dr. D.W. stated that the bilateral cataracts 
seemed to be the main contributing factor to the decreased 
vision in the right eye.  Dr. D.W. also stated that he did 
not have a clear-cut explanation for why the veteran's vision 
loss in the right eye might have worsened following the 
removal of the skin cancer and related reconstructive surgery 
in 1999 unless it exacerbated the dryness of the right eye.  

Even if the Board concedes that the veteran has additional 
disability manifested by vision loss, there is no medical 
evidence that this additional disability was caused by 
negligence or fault on the part of the VA in furnishing 
surgical treatment or caused by an event that was not 
reasonably foreseen.  The Board again points out that the VA 
examiner who performed the April 2000 VA examination 
concluded that the veteran did not have additional disability 
caused by carelessness, negligence, lack of proper skill, 
error in judgment, or other similar instance of fault on the 
part of the VA.  

The veteran also asserts that he has additional disability in 
the form of blurry vision in the right eye due to the March 
1999 surgery.  There is medical evidence that the veteran has 
symptoms of blurred vision.  However, there is no medical 
evidence that the blurred vision was caused by negligence or 
fault on the part of the VA in furnishing surgical treatment 
or caused by an event that was not reasonably foreseen.  
Also, the medical evidence of record shows that the 
blurriness in the right eye may be due to other disorders.  
For instance, the VA examiner indicated that the veteran had 
blepharitis in both eyes which can cause symptoms of 
blurriness.  Thus, compensation for right eye vision loss and 
blurriness is not warranted pursuant to 38 U.S.C.A. § 1151 
because this additional disability was not caused by 
negligence or fault on the part of the VA in furnishing 
surgical treatment or caused by an event that was not 
reasonably foreseen.

The veteran also asserts that he has headaches as an 
additional disability due to the surgery in March 1999.  The 
VA treatment records show treatment for headaches.  However, 
there is no medical evidence that the headaches were caused 
by negligence or fault on the part of the VA in furnishing 
surgical treatment or caused by an event that was not 
reasonably foreseen.  As noted above, the VA examiner who 
performed the April 2000 VA examination stated that the 
veteran did not have additional disability caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or other similar instance of fault on the part of 
the VA.  There is no medical evidence that the headaches were 
caused by an event that was not reasonably foreseeable.  In 
fact, there is no medical evidence that the headaches were 
even due to the surgery.  The VA examiner stated that the 
veteran's headaches were not consistent with the post 
surgical results of the basal carcinoma removal.  Thus, 
compensation for headaches is not warranted pursuant to 
38 U.S.C.A. § 1151 because this additional disability was not 
caused by negligence or fault on the part of the VA in 
furnishing surgical treatment or caused by an event that was 
not reasonably foreseen.

In summary, the Board finds that the preponderance of 
competent and probative evidence of record is against the 
veteran's claim of entitlement to benefits under the 
provisions of 38 U.S.C.A. § 1151 for a right eye lid 
impairment, blurriness, vision loss, and headaches.  The 
benefit sought on appeal is accordingly denied. 

 
ORDER

Entitlement to benefits under the provisions of 38 U.S.C.A. § 
1151 for right eye lid impairment, blurriness, vision loss 
and headaches is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

